Citation Nr: 0801438	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  99-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected scar, residual of 
chip fracture, distal anterior tibia, left leg.


REPRESENTATION

Appellant represented by: Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The veteran had active service from January 1955 to November 
1958, with subsequent periods of service in the Air National 
Guard in the 1960s and 1970s.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating action in 
which the RO, among other things, denied service connection 
for a left knee disability secondary to service-connected 
scar, left lower leg, with atrophy of left leg and thigh 
residuals of fractured left tibia, distal portion.  The 
veteran filed a notice of disagreement (NOD) in May 1999, and 
the RO issued a statement of the case (SOC) later in May 
1999.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 1999.

In December 2000, the Board remanded the claim to the RO for 
additional development. After completion of the requested 
development, the RO continued the denial of the claim (as 
reflected in a May 2002 supplemental SOC (SSOC)).

In a November 2002 rating decision, the RO reduced the rating 
for the veteran's service-connected disability of the left 
lower extremity.  In doing so, the RO recharacterized the 
service-connected disability as scar, residual of chip 
fracture, distal anterior tibia, left leg.
 
In a May 2003 decision, the Board denied the veteran's claim 
for service connection for a left knee disability, secondary 
to service-connected disability of scar, residual of chip 
fracture, distal anterior tibia, left leg.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2004, counsel 
for VA's Secretary and the veteran filed a joint motion with 
the Court to vacate and remand the May 2003 Board decision.  
By Order in May 2004, the Court granted the motion, vacating 
the May 2003 decision and remanding this matter for further 
proceedings consistent with the joint motion.

The Board notes that The American Legion formerly represented 
the veteran, but the veteran executed a May 2004 power-of-
attorney in favor of Jeany Mark, a private attorney.  As 
noted in the February 2005 remand, the Board recognizes the 
change in representation.

In February 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for due process 
development. After completing the requested action, the RO 
continued the denial of the claim (as reflected in a June 
2005 SSOC), and returned the matter to the Board.

In December 2005, the Board again denied the claim.  In May 
2007, counsel for the veteran and VA's Secretary filed a 
joint motion with the Court to vacate and remand the December 
2005 Board decision.  By Order dated May 17, 2007, the Court 
granted the joint motion, vacating the December 2005 Board 
decision and remanding this matter for further proceedings 
consistent with the joint motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the medical opinion evidence on the 
question whether the veteran's current left knee disability 
is related to his service-connected left lower leg disability 
is in relative equipoise.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for a left knee 
disability, claimed as secondary to service-connected 
disability of scar, residual of chip fracture, distal 
anterior tibia, left leg, are met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
claim for secondary service connection for a left knee 
disability, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

In this case, the veteran does not contend that his left knee 
disability is the result of in-service injury or disease; 
rather, he has consistently asserted that his left knee 
disability is due to his service-connected left lower leg 
disability.  In this regard, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran was granted service connection for scar, left 
lower leg, with atrophy left leg and thigh and residuals of 
fracture distal portion, left tibia, in September 1959.  This 
grant of service connection was based on a left lower leg and 
ankle injury resulting from the veteran's in-service 
motorcycle accident.  Subsequent to this grant of service 
connection, the veteran was diagnosed with a left knee 
disability, specifically, degenerative changes in the medial 
compartment.  The issue is thus whether the veteran's current 
left knee disability is related to his service-connected left 
lower leg disability.  The claims file contains multiple, and 
conflicting, medical opinions in response to this question.  
In such circumstances, it is the responsibility of the Board 
to assess the credibility and weight to each piece of 
conflicting evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Central to each medical opinion in this case is the nature of 
the in-service lower leg and ankle injury.  The veteran's 
service medical records reflect that in May 1957, he was 
involved in a motorcycle accident that caused a dislocation 
of the left shoulder; a laceration of the left lower leg with 
no artery or nerve involvement; a laceration of the left 
ankle medially, with no artery or nerve involvement; and a 
chip fracture of the left tibia, anterior lip, distal 
portion, with no artery or nerve involvement. Medical records 
dated the day of the accident indicate that, besides the 
dislocated left shoulder, the veteran had contusions and 
avulsion lacerations of the left lower leg. The leg wounds 
were cleaned, debrided, and irrigated, and drains were put 
in.  Also of note is the veteran's post-service November 1982 
severe left ankle fracture and dislocation.  The medical 
opinions offered on the issue of secondary service connection 
discuss whether the veteran's current left knee disability 
was related to that post-service injury as opposed to the 
service-connected left lower leg disability.

One medical opinion in support of the veteran's claim is 
contained in the November 2004 letter of Dr. Ali.  In her 
letter, Dr. Ali discussed the veteran's in-service left ankle 
injury and his post-service medical history, including other 
physicians' opinions as to the question of a relationship 
between the current left knee disability and the service-
connected left ankle disability.  In her conclusion, Dr. Ali 
noted that the veteran's gait never returned to normal after 
the in-service left leg injury, and noted that he developed 
severe muscle wasting, traumatic arthritis, and disuse 
osteoporosis of the left lower extremity.  She concluded, 
"It would be impossible to determine with any degree of 
medical certainty which injury caused his current left knee 
problems.  It is at least as likely as not that even without 
the 1982 injury to his left ankle and subsequent surgery, 
[the veteran] would have developed his current left knee 
problems, due to his in-service left ankle injury."  She 
added that atrophy of the veteran's leg had been noted in 
July 1959 and the "resultant gait disturbance and abnormal 
stresses across the ankle, knee, hip and low back could have 
come from this atrophy alone."

In the joint motion, the parties indicated that should 
consider Dr. Ali's statement in totality, in particular, her 
statement that, "It is at least as likely as not that even 
without the 1982 injury to his left ankle and subsequent 
surgery, [the veteran] would have developed his current left 
knee problems, due to his in-service left ankle injury."  
Joint motion, at 2 (emphasis added).  The parties thus found 
that Dr. Ali's opinion directly supported the veteran's claim 
for service connection for his left knee disability secondary 
to his service-connected left lower leg disability, and 
indicated that the Board should consider this evidence as 
such when adjudicating his claim.  Joint motion, at 2-3.

The Board has considered Dr. Ali's opinion based on comments 
raised in the joint motion, and finds that, although somewhat 
awkwardly stated, Dr. Ali's opinion is entitled to 
substantial weight because she carefully and accurately 
recounted the veteran's medical history and she explained the 
reasons for her conclusion that the veteran's current left 
knee disability is related to his in-service left leg injury, 
specifically, that the abnormal gait caused by the service-
connected left lower leg disability would have caused the 
veteran to develop his current left knee disability even 
without the post-service 1982 left ankle injury.  See Coburn 
v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (reliance on 
service history provided by the veteran only warrants the 
discounting of a medical opinion in certain circumstances, 
such as when the opinions are contradicted by other evidence 
in the record or when the Board rejects the statements of the 
veteran); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits); Guerrieri v. Brown, 4 
Vet. App. at 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches).

In addition, in a December 1998 letter, Dr. Parker indicated 
that he reviewed the veteran's medical history and found that 
the in-service injury caused considerable cartilage damage to 
the veteran's left ankle and shoulder and that the resulting 
antalgic gait pattern resulted in back trouble which in turn 
"have been a direct cause of his long standing shoulder, 
lower back, and left leg problems."  The Board also finds 
that Dr. Parker's opinion constitutes persuasive medical 
evidence of a nexus between the veteran's current left knee 
disability and his service-connected left lower leg 
disability, because he, too, accurately reviewed the 
veteran's medical history and explained the reasons for his 
conclusions.  See Coburn, 19 Vet. App. at 432-33; Hernandez-
Toyens, 11 Vet. App. at 382; Guerrieri, 4 Vet. App. at 470-
71.  While Dr. Parker did not indicate a direct relationship 
between the veteran's current left knee disability and his 
service-connected left leg disability, he found that the 
veteran's left leg problems (which would include his left 
knee disability) resulted from ankle, back, and shoulder 
problems that themselves were due to the injury that caused 
the service-connected left lower leg disability.  The Board 
finds that the connection stated by Dr. Parker is 
sufficiently direct to support the secondary service 
connection claim in this case. 

The medical evidence against the veteran's secondary service 
connection claim is summarized below.  

A July 1959 VA examination report in which the examiner found 
only slight atrophy of the left thigh and calf, but was 
unable to see evidence of any other objective pathology in 
this region on examination or X-ray.  The July 1959 VA 
examiner therefore concluded that it was questionable whether 
the veteran even sustained a chip fracture in the in-service 
accident or, if there was such fracture, it was very small 
and likely healed without residual disability.  A February 
1999 VA examination report which indicated that the veteran's 
left ankle chip fracture was not responsible for the 
development of his low back condition and that atrophy of the 
left thigh, calf, and foot was probably the result of disuse 
due to the post-service accident or a congenital abnormality.  
A VA physician who conducted the February 2002 VA examination 
concluded in a March 2002 addendum that the veteran's left 
knee had been worsened or caused by the service-connected 
left lower leg disability.  However, this same physician 
amended his opinion after considering the claims file and 
prior medical opinions, in particular the July 1959 opinion 
that the left ankle had completely healed by that time, and 
concluded later in March 2002 that the veteran's current left 
knee disability was likely related to aging, constitutional 
factors, and the post-service accident rather tan the chip 
fracture in service.

In the joint motion, the parties indicated that, while the VA 
physician's later March 2002 opinion was consistent with 
those of other physicians who had linked the veteran's left 
knee disability to other causes, Dr. Ali had also considered 
these "other causes" when reaching her conclusion.  Joint 
motion, at 3.  Therefore, the parties found that there was no 
basis for finding Dr. Ali's opinion to be of less weight than 
that of the VA physician in this regard, especially in light 
of the VA physician's reversal of his position in March 2002.  
See Joint motion, at 3.

Considering the opinion in light of the aforementioned 
comments, Board finds that the opinions of Dr. Ali and Dr. 
Parker are entitled to at least the same probative value as 
the opinions of the July 1959 VA examiner, the February 1999 
VA examiner, and the physician who reversed his position in 
March 2002.  All of the physicians carefully considered and 
accurately recounted the evidence of record and explained the 
reasons for their conclusion in light of their interpretation 
of this evidence.  The different opinions resulted from 
different interpretations of the same evidence, in 
particular, evidence indicating the extent to which the in-
service left ankle fracture had healed by July 1959.  The 
Board cannot exercise its own independent judgment on medical 
matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Given that the finding that the weight of the medical 
evidence on the question of whether the veteran's current 
left knee disability is related to his service-connected left 
lower leg disability is in relative equipoise, application of 
the benefit-of-the-doubt doctrine requires that this point be 
resolved in favor of the veteran.  Accordingly, service 
connection for a left knee disability, as secondary to 
service-connected scar, residual of chip fracture, distal 
anterior tibia, left leg, is warranted.


ORDER

Service connection for a left knee disability, as secondary 
to service-connected scar, residual of chip fracture, distal 
anterior tibia, left leg, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


